ORDER

PER CURIAM.
AND NOW, this 10th day of December 2002, the Petition for Allowance of Appeal is granted, limited to the issue of whether a final decision of the Office of Inmate Grievances and Appeals of the Department of Corrections is a final decision of a government agency under 42 Pa.C.S. § 763 (direct appeals from government agencies), within the jurisdiction of the Commonwealth Court.
It is further ordered that the case be remanded for appointment of counsel to assist Petitioner on appeal to this Court.